 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDEl Mundo,Inc. (WKAQ-TV Telemundo),and El Mundo Broad-castingCorp.(WKAQ Radio El Mundo)andAsociacionPuertorriquena de Artistas,Ind., Petitioner.Case No. 24-RC-1134.May 2, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed imder Section 9 (c) of the National LaborRelations Act, a hearing was held before Juan R. Torruella, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.El Mundo Broadcasting Corporation, a Puerto Rico corporation,owns and operates a radio station known as WKAQ Radio El Mundo,herein calledWKAQ. El Mundo, Inc., a Puerto Rico corporation,owns and operates a newspaper, not here in issue, and a television sta-tion known as WKAQ-TV Telemundo, herein called WKAQ-TV.WKAQ and WKAQ-TV are situated in San Juan, Puerto Rico.WKAQ and WKAQ-TV are under separate managers, who retainthe right separately to hire and discharge their personnel.Eachstation has separate payrolls and separately hired technical staffs.The training requirements for talent and technical staffs of each aredifferent, as are their salary rates.On the other hand, WKAQ andWKAQ-TV are owned by a single stockholder, who retains controlof the labor relations of both firms and who is the chairman of theboard of directors and the president of both firms which, with oneexception, have the same directors and officers.The studios of eachare only 2 miles apart.Payrolls for both firms are processed at ElMundo, Inc. Exclusive contracts for the WKAQ-TV talent providethat such talent, when not needed by WKAQ-TV, shall also assist inWKAQ productions as needed. Thus, many members of the WKAQ-TV talent staff also work for WKAQ.In these circumstances, including the common ownerships, inter-locking officers, and the evidence of centralized control, we find that127 NLRB No. 72. EL MUNDO, INC. (WKAQ-TV TELEMUNDO), ETC.539WKAQ and WKAQ-TV constitute a single employer for the pur-poses of the Act.'Accordingly, we further find that the requestedoverall unit is appropriate for the purposes of collective'bargaming.2We turn now to the composition of the miit. The Petitioner wouldinclude all performing and nonperforming employees in the unitherein sought.'The unit sought is essentially a unit of program andengineering department employees.The Employer takes no clearposition as to the composition of the unit, but does not positively op-pose the unit sought.Under these circumstances, and in accord withBoard custom, we find a unit of these employees appropriate.4Actors and actresses :WKAQ and WKAQ-TV present the follow-ing types of programs :1.Programs produced by the stations, as sustaining or "participat-ing" programs, or as so-called package programs for sponsors, wherethe stations provide the time, facilities, and talent. In such cases thestations hire the talent, place them on their payrolls, and make theusual tax and social security deductions from their pay.The partiesagree that in regard to such programs the actors and actresses areemployees of the stations.2.Various other package programs where the stations provide thetime and facilities, but where the talent is secured by the stations fromproduction agencies and loaned to sponsors or other producers, or issecured directly by sponsors or producers. In such cases the sponsors,agents, or producers pay and control the actors and actresses.As to the type 1 program, we find that the production and broadcast-ing thereof constitute an integral part of the stations' own broadcast-ing business, and that the stations have an employment interest in thetalent in such instances.On the other hand, with regard to the type 2program, we find that the stations do not have an employment interestin such talent, and the latter are excluded from the unit.5Dancers, comedians, jugglers, magicians, ventriloquists, and discjockeys:WKAQ and WKAQ-TV deny that they employ individualsas dancers, comedians, jugglers, magicians, ventriloquists, and discjockeys, and the record supports their contention.Accordingly, weshallmake no unit determination as to the placement of these cate-gories at this time.1MusgraveManufacturing Company and Mast-FoosManufacturing Company, Inc,124 NLRB 2582Florida BroadcastingCo. (WMBR-AM, WMBR-FM and TVMBR-TV),93 NLRB 1568;see AH. Belo Corporation,101 NLRB X168.sAlternatively, the Petitionerseeks separate units of radio and TV performers andnonperformers,or a unit ofradio andTV performers, a unit of TVnonperformers, and aunitof radio nonperformers.°Radio and TelevisionStationWFLA (The Tribune Company),120 NLRB 903;Southern Radio and Television Equipment Company, TelevisionStationWTVJ,107NLRB 216.5 El Mundo BroadcastingCorp.,97 NLRB 1255. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDMusicians and vocalists:The Petitioner would include certain per-formers hired by WKAQ if the Board finds that they are vocalistsrather than musicians.As it does not appear that these performersare already represented and as the Petitioner offers no cogent reasonfor not including them, we include them, however denominated.Dubbing department employees:The Petitioner would include thedubbing department employees in the unit; WKAQ and WKAQ-TVwould apparently exclude them.The dubbing department includesactors and technicians engaged in producing sound tracks in Spanishwhich are substituted for English language sound tracks on filmspresented by WKAQ-TV. They perform no dubbing for WKAQ.The dubbing department is located in the building which houses ElMundo, Inc., and is adjacent to the WKAQ operations.Dubbingdepartment employees are separately supervised and are not inter-changeable in their functions with other WKAQ or WKAQ-TV em-ployees.However, several of them also work for both stations inother capacities.Under these circumstances, as their work is closelyrelated to the WKAQ-TV productions, and as their separate repre-sentation is not sought, we find that they possess a sufficient communityof interest with other employees in the unit to warrant their inclusiontherein.Translators:WKAQ-TV has 10 to 14 translators, whom it trainsand who work for it on a, continuous basis.However, these translatorsdo not receive a salary but are paid on the basis of a fixed fee per pic-ture, plus a bonus for performing their work within a shorter timethan scheduled.Nor does WKAQ-TV withhold taxse or deduct so-cial security from the moneys paid to these individuals who considerthemselves as self-employed and perform their work at their homesentirely without direction from station personnel. In these circum-stances, we find that the translators are independent contractors andexclude them from the unit.6Transmitter operators:The Petitioner would include the trans-mitter operators.The Employer appears to raise an issue as to thestatus of transmitter operators as professional employees, but offersno evidence in support of that position. The record merely shows thatthe transmitter operators, as holders of first-class FCC operators'licenses, perform the usual duties of their calling.As the record con-tains nothing, other than the Employer's contention, to indicate thatthe transmitter operators are professional employees as defined in theAct, we shall include them.'Program or TV directors and technical directors:We exclude theprogram or TV directors and technical directors from the unit asTwentieth Century-Fox Film Corp,89 NLRB 109, at 112, footnote 5.7 SeeSouthern Radio and Television Equipment Company, Television Station WTVJ,supra. INTERNATIONAL HOD CARRIERS, ETC., LOCAL NO. 1140541supervisors, as uncontroverted evidence shows that they can effec-tively recommend the hire or discharge of employees.Accordingly, we find that all performing and nonperforming em-ployees (comprising in effect a program and engineering department)of stationsWKAQ and WKAQ-TV in San Juan, Puerto Rico, in-cluding talent employees working on sustaining or package programsproduced by the Employer, and dubbing department employees, butexcluding talent employees appearing exclusively on programs by anoutside sponsor, agency, or producer, and further excluding executive,administrative, and professional personnel, office clerical employees,announcers, script writers, control technicians," guards, and super-visors as defined,in the Act, constitute a unit appropriate for the pur-poses of collectively bargaining under Section 9(b) of the Act.5.The parties agree that all talent employees who hold exclusivecontracts with WKAQ and WKAQ-TV are eligible for inclusion inthe unit herein found appropriate as employees of those stations.The Petitioner would also include all talent employees who work morethan 6 hours a year for these stations. In accord with our rule earlierestablished in such cases, we shall adopt a 2-day eligibility require-ment in the instant case.All employees within the appropriate unitshall be eligible to vote who have had 2 or more days of employmentduring the 12 months immediately preceding the date of this Decisionand Direction of Election .9[Text of Direction of Election omitted from publication.]8 These announcers, scriptwriters, and control technicians, employed by WKAQ-RadioEl Mundo, are currently represented by a labor organization other than the Petitioner.e ColgatePalmolive PeetCo., 96 NLRB 311,Cavendish Record Manufacturing Company,et al.,124 NLRB 1161.InternationalHod Carriers,Building and Common Laborers'Union of America,Local No. 1140, AFL-CIOandGilmoreConstruction Company.Case No. 17-CC-111.May 4, 1960DECISION AND ORDERUpon charges filed on November 24, 1959, and December 2, 1959,by Gilmore Construction Company, herein called Gilmore, the Gen-eral Counsel for the National Labor Relations Board, herein respec-tively called the General Counsel and the Board, by the RegionalDirector for the Seventeenth Region, issued a complaint dated Decem-ber 8, 1959, against International Hod Carriers, Building and Com-mon Laborers' Union of America, Local No. 1140, AFL-CIO, hereincalled the Respondent, alleging that the Respondent had engaged inand was engaging in unfair labor practices affecting commerce within127 NLRB No. 74.